UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK C. CHRISTENSON,
                               Plaintiff,                      20-CV-1622 (CM)
                      -against-                                ORDER OF DISMISSAL
JOHN DOE,                                                      UNDER 28 U.S.C. § 1651

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

          On June 20, 2018, Plaintiff was barred from filing any new action in forma pauperis (IFP)

without first obtaining from the Court leave to file. See Christenson v. Roe, ECF 1:18-CV-3319, 3

(S.D.N.Y. June 20, 2018). Plaintiff files this new pro se case, but he does not seek leave to proceed

IFP nor does he pay the filing fees. The Court assumes for the purpose of this order that he seeks to

proceed IFP. Because Plaintiff has not sought leave of the Court to file, this action is dismissed

without prejudice for Plaintiff’s failure to comply with the June 20, 2018 order.

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      February 26, 2020
            New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
